DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on November 15, 2021. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response, filed November 15, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
5.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:

However, in consideration of the claim amendments with arguments/remarks filed November 15, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein the first radio signal carries a first bit block, a first time-domain-resource size and a target parameter are used to determine size of the first bit block, at least one of the K time domain resource(s) is used to determine the first time-domain-resource size;” and “whether the target parameter is the first parameter or the second parameter 
Similar limitations are included in claim 11.
 “wherein the first radio signal carries a first bit block, a first time-domain-resource size and a target parameter are used to determine size of the first bit block, at least one of the K time domain resource(s) is used to determine the first time-domain-resource size;” and “whether the target parameter is the first parameter or the second parameter is related to the first time- domain-resource size, or, whether the target parameter is the first parameter or the second parameter is related to the K; the executing is receiving, or, the executing is transmitting,” as specified in claim 6. 
Similar limitations are included in claim 16.
Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473